In an action, inter alia, to recover commissions allegedly due him, plaintiff appeals from so much of an order of the Supreme Court, Queens County, dated July 22, 1977, as granted the branch of defendants’ motion which sought to compel him to separately state and number each of the causes of action alleged in paragraphs 6 through 10 of the complaint. Order reversed insofar as appealed from, with $50 costs and disbursements, and the said branch of defendants’ motion is denied. Defendants’ time to serve an answer is extended until 20 days after entry of the order to be made hereon. There is no apparent need for plaintiff-appellant to separately *834state and number the allegations set out in the "Second Cause of Action”. Said allegations, pursuant to plaintiff’s claim of "conspiracy”, are clearly and distinctly enumerated and are readily answerable by defendants-respondents. Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur.